DETAILED ACTION
Claims 1, 3, 5-14 are pending.
Election/Restrictions
The restriction of 29 June 2022 is withdrawn. The prior art teaches applicant’s embodiments.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“footer fluid reservoir” claim 7
“knuckle piston conduit” claim 7
 “linear transducer” claim 8, 9, 12.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig 3, element 17
Fig 4, element 22
Fig 6, 7, element 59
Fig 8, element 49
Fig 10, elements 56, 57
Fig 12, element 32
Fig 14, element 89.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
INVOKED
Such claim limitation(s) is/are: “cylinder control means” in claims 1, 13, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOT INVOKED DESPITE PRESENCE
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Claim 1, 6, 8, 11-14: “channeling means” will not be invoked because sufficient structure is included in claim 1 to accomplish said channeling, such as “a plurality of pressure manifolds,” and “a plurality of return manifolds,” and the term channeling denotes the structure of a channel to a person of ordinary skill in the art.
Claims 1, 6, 9, 13, 14: “cylinder means” will not be invoked because cylinder is a structural limitation.
Claims 6, 7, 9, 10, 11, 13: “piston footer means” as piston footer is a structural limitation, meaning an element at the end of a piston.
Claims 6, 13: “cam means” as cam is a structural limitation
Claim 8: “cylinder control means” as claim 8 list sufficient structure to control cylinder such as “linear transducer” and “piston positioning manifold”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Salter (US 2012/0060685).
Regarding claim 1, Salter discloses, a hydraulic drive pump (fig 1, radial piston pump 1, par 0093) for a wind turbine (4), the wind turbine having a nacelle (2) disposed atop a support tower (par 0001), said nacelle surrounding and containing at least one generator (fig 1, 12, par 0093) coupled to a generator drive motor (10) coupled to a longitudinal turbine shaft (6, 8) extending outside said nacelle to couple to an air foil (wind turbine blades, par 0093), the hydraulic drive pump comprising channeling means (fig 7, low pressure manifold 46, high pressure manifold 52, 56, par 0099, 0115-0117) surrounding and coaxial with said longitudinal turbine shaft (pump shaft 8) for channeling pressurized hydraulic fluid between said generator drive motor and said hydraulic drive pump (par 0099), a plurality of annular cams (fig 7, two ring cams 23, par 0095) coaxial with and mechanically coupled to said longitudinal turbine shaft (fig 8, par 0112), each of said plurality of annular cams having a cam perimeter (fig 9, 26, par 0114) surrounding and radially distal said longitudinal turbine shaft (fig 2-9, par 0112); and a plurality of paired cam lobes (two ring cams 23, par 0095) evenly spaced around said cam perimeter (fig 9); cylinder means (fig 7, 32, par 0097) coupled between each of said plurality of annular cams and said channeling means; and cylinder control means (electronically controlled valve 50, par 0064, 0099, 0114) coupled to said cylinder means for selectively engaging said cylinder means to pressurize said hydraulic fluid wherein said channeling means further comprises; a plurality of pressure manifolds (high pressure manifolds 52, 56, Low pressure manifolds 46, par 0061, 0099, 0116, 0117) disposed parallel to said longitudinal turbine shaft and in fluid communication with one of said cylinder means for each of said plurality of annular cams and said generator drive motor (par 0061, 0116-0117); a plurality of return manifolds (fig 3,  7 low pressure manifold 46, comprised of smaller manifolds with base block 30, par 0096) disposed parallel to said longitudinal turbine shaft and in fluid communication with said generator drive motor and one of said cylinder means for each of said plurality of annular cams (par 0061, 0099, 0115), whereby said pressure and return manifolds surround and define a hydraulic drive pump interior (LP manifold 46 is the outer radius of the pump, par 0099) adapted to contain a quantity of hydraulic fluid surrounding and in contact with said cylinder means (par 0099). 
Salter does not explicitly disclose a plurality of return manifolds. Nevertheless, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to identify the low pressure manifold 46 as comprising several manifolds joined together; where each cylinder block 30 (fig 3, par 0096) is the base of a smaller manifold (fig 7, each block 30 provides four cylinder channels 48, the multiple outlets meet the plain meaning of manifold). Figure 3 shows how a plurality of blocks 30 join to form the base of the low pressure manifold 46.    
Regarding claim 3, Salter discloses, the hydraulic drive pump of Claim 1, and further comprising a toroidal shaped pressure tank (fig 7, high pressure manifold 56, par 0116;  pump is toroidal in shape, par 0021; HP manifold extends throughout the pump structure to receive working fluid from each pump, par 0058, this implies the manifold is also a toroidal shape) disposed within said drive pump interior and in fluid communication with said plurality of pressure manifolds (fig 7, two HP manifolds 52 depicted) and said at least one generator (fig 1, 12) drive motor (10), said pressure tank adapted to receive pressurized hydraulic fluid from said plurality of pressure manifolds (par 0099) and to stabilize said pressure of said hydraulic fluid for said at least one generator drive motor (stabilization of pressure fluctuations from smaller HP manifolds 52 appears to be an inherent function larger HP manifold 56; fig 7 shows the difference in cross sectional area, a person of ordinary skill recognizes that the larger diameter of 56 provides more pressure dampening than the smaller diameters of 52). 
Regarding claim 5, Salter discloses, the hydraulic drive pump of Claim 3, wherein said pressure tank is toroidal in shape and journaled within said hydraulic drive pump (par 0058) coaxial with said longitudinal turbine shaft (fig 8). 
Regarding claim 14, Salter discloses, a hydraulic drive pump (fig 1, 1, par 0093) for a wind turbine (4), the wind turbine having a nacelle (2) disposed atop a support tower (par 0001), said nacelle surrounding and containing at least one generator (12, par 0093) coupled to a generator drive motor (10) coupled to a longitudinal turbine shaft (6, 8) extending outside said nacelle to couple to an air foil (wind turbine blades, par 0093), the hydraulic drive pump comprising channeling means (fig 7, 46, 52, par 0099, 0115-0117) surrounding and coaxial with said longitudinal turbine shaft for channeling pressurized hydraulic fluid between said generator drive motor and said hydraulic drive pump (fig 7); a pressure tank (high pressure manifold 56) coupled to said channeling means within said hydraulic drive pump and adapted to receive pressurized hydraulic fluid from said channeling means (par 0099)…; a plurality of annular cams (two ring cams 23, par 0095) coaxial with and mechanically coupled to said longitudinal turbine shaft (par 0112), each of said plurality of annular cams having a cam perimeter (fig 9, 26, par 0114) surrounding and radially distal said longitudinal turbine shaft (fig 9); and a plurality of paired cam lobes (two ring cams 23, par 0095) evenly spaced around said cam perimeter; cylinder means (32, par 0097) coupled between each of said plurality of annular cams and said channeling means; and cylinder control means (electronically controlled valve 50, par 0064, 0099, 0114) coupled to said cylinder means for selectively engaging said cylinder means to pressurize said hydraulic fluid. 
Salter does not explicitly disclose the pressure tank (56) adapted to stabilize said pressure of said hydraulic fluid for said generator drive motor. Nevertheless it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention that the relatively larger diameter of manifold 56 would provide pressure damping when receiving fluid from the smaller HP manifolds 52 (fig 7) and would thereby meet the claimed limitation.  The larger diameter pressure manifold 56 provides pressure dampening because it possesses both a larger volume, and a larger surface area than either manifold 56. The larger volume provides more liquid mass to absorb pressure waves; while the larger surface area of the manifold distributes any force from pressure spikes in the fluid across a wider area, thereby reducing the numerical value of pressure (pressure is defined by force / area; decreasing force or increasing area lessens the value of pressure). Therefore it is obvious that the Salter manifold 56 meets the limitation  adapted to stabilize said pressure of said hydraulic fluid for said generator drive motor by being a larger diameter than either high pressure manifold 52.

Claims 6, 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Oosterling (US 2011/0148111).

Regarding claim 6, Salter discloses, the hydraulic drive pump of Claim 1, wherein said cylinder means comprises a plurality of paired piston cylinders (fig 7, paired cylinders 32, par 0097) arrayed radially around (fig 4) and in mechanical engagement with said annular cams (fig 7, two ring cams 23, par 0095; engagement via the piston 34) and said channeling means (manifolds 46, 52, 56), each of said plurality of paired piston cylinders having two adjacent pistons (34) engaged with one of said annular cams (23), each of said piston cylinders of said plurality of paired cylinders further having a piston cylinder interior (32) having a piston cylinder axis (axis of piston reciprocation, par 0114) disposed normal to said channeling means and extending toward said longitudinal turbine shaft (fig 7); a proximate cylinder end (end near intake and discharge conduits 48, 52, par 0099) surrounding said piston cylinder axis and in fluid communication with said manifold channeling means (par 0099); and a distal cylinder end substantially radial to one of said plurality of annular cams (fig 7, cylinder 32 end nearer to cam 23); a piston (34) journaled within said piston cylinder interior, said piston having a piston head (fig 7, top of piston 34) disposed normal to said piston cylinder axis and adapted to articulate between said proximate cylinder end and said distal cylinder end, said piston head dividing said piston cylinder into an upper piston pressurizing chamber above said piston head and adjacent said proximate cylinder end …; a piston rod shaft (fig 9, lower part of piston 34) having a proximate piston rod shaft end coupled to said piston head (top of piston 34) and a distal piston rod shaft end (bottom of piston 34); and piston footer means (fig 9, roller 32, par 0114 *examiner notes that element number 32 is also used in the reference for cylinder 32) disposed on said distal piston rod shaft end and in mechanical engagement with said cam means (fig 9)…
Salter does not disclose a lower piston chamber below said piston head and adjacent said distal cylinder end or … and a transfer pressure line coupled between and in fluid communication with said lower piston hydraulic fluid chamber of said adjacent piston cylinder of said paired piston cylinders, said transfer pressure line adapted to permit hydraulic fluid to transfer from one to another of said paired piston cylinders.
Oosterling teaches a lower piston chamber (fig 6, chamber in connecting rod coupling 15, para 0034-0035; or fig 11, chamber 112 with hole 115 is on lower half of cylinder 117, para 0070) below said piston head and adjacent said distal cylinder end or … and a transfer pressure line (fig 1, oil line 23, 24, par 0035; fig 11; pressure line connects to opening 110, para 0070 ) coupled between and in fluid communication with said lower piston hydraulic fluid chamber of said adjacent piston cylinder of said paired piston cylinders (fig 1, connected via pump 19, par 0035), said transfer pressure line adapted to permit hydraulic fluid to transfer from one to another of said paired piston cylinders (fig 1 shows a shared oil system).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the control system of the piston compressor of Oosterling into the piston pump of Salter in order to selectively disengage pistons (Oosterling, para 0035, 0038) in order to maximize power generated by the available wind power at the optimal rotation speed of the blades (Oosterling, para 0037-0038)
Regarding claim 7, Salter in view of Oosterling teaches the hydraulic drive pump of Claim 6.  Salter in view of Oosterling does not teach wherein said piston footer means comprises a footer fluid reservoir (fig 6, reservoir of oil between connecting rods 14, and 16, para 0060, Oosterling) disposed on said distal piston rod shaft end; a plurality of knuckle pistons (each piston includes a connecting rod 16, par 0060) coupled to said footer fluid reservoir and extending toward said cam perimeter (fig 6, 62, 63), each of said knuckle pistons surrounding and defining a knuckle piston conduit (bore in which connecting rod 14 slides, par 0060) in fluid communication with said footer fluid reservoir… and a footer shoe (roller 42 in bracket 50, par 0056) disposed between said plurality of knuckle pistons and said cam perimeter.
Salter in view of Oosterling does not explicitly disclose and said cam perimeter;…, said footer shoe adapted to slide along said cam perimeter on a film of hydraulic fluid from said knuckle pistons (roller 42 is capable of sliding on a film of lubricating oil on the cam 62, 63).  Nevertheless, it is obvious that lubricating oil from after lubricating pins 53 and 13 of Oosterling, that oil would drip to the surface of the cam 62, 63 (fig 6, Oosterling); therefore Salter in view of Oosterling renders obvious  said cam perimeter (oil flows from connecting rods to pins 53 and 13 for lubrication, a person of ordinary skill would recognize that oil as it lubricates pin 13 would drip to the surface of the cam, par 0060; fig 5 shows sump 18 directly below a drip path from pins 13 and cam 62, 63); … said footer shoe adapted to slide along said cam perimeter on a film of hydraulic fluid from said knuckle pistons (roller 42 is capable of sliding on a film of lubricating oil on the cam 62, 63). 

Regarding claim 11, Salter discloses, a method of operating a generator (fig 1, 12, par 0093) for a wind turbine (4), said wind turbine having a nacelle (2) disposed atop a support tower (par 0001) and surrounding a longitudinal turbine shaft (6, 8) coupled to an air foil (4), said nacelle further containing said generator coupled to a hydraulic motor (10), the method comprising providing a hydraulic pump drive (pump 1) coupled between said longitudinal turbine shaft and said hydraulic motor, said pump drive having channeling means (fig 7, LP manifold 46, HP manifolds 52, 56, par 0099, 0115-0117) surrounding and coaxial with said longitudinal turbine shaft for channeling pressurized hydraulic fluid between said generator drive motor and said hydraulic drive pump (par 0099, 0115-0117); a plurality of annular cams (two ring cams 23, par 0095) coaxial with and mechanically coupled to said longitudinal turbine shaft, each of said plurality of annular cams having a cam perimeter (fig 9, 26, par 0114) surrounding and radially distal said longitudinal turbine shaft; and a plurality of paired cam lobes (two ring cams 23 have lobes which can be paired) evenly spaced around said cam perimeter (fig 9); a plurality of paired piston cylinders (fig 7, 32, par 0097) arrayed radially around and in mechanical engagement with one of said plurality of annular cams and said channeling means, each of said plurality of paired piston cylinders having two adjacent pistons (34) engaged with one of said annular cams (each cylinder is adjacent at least two other piston because its mounted circumferentially in two rows), each of said piston cylinders further having a piston cylinder interior (fig 7, facing chamber 36) surrounding a piston cylinder axis (fig 7, axis of reciprocation, par 0114); a piston (34) journaled within said piston cylinder interior and having a piston head (top of piston 34) dividing said piston cylinder into an upper piston chamber (36) above said piston head…; a piston rod shaft (fig 9, lower part of piston 34) having a proximate piston rod shaft end coupled to said piston head (top of piston 34) and a distal piston rod shaft end (bottom of piston 34) in mechanical engagement with said annular cam (fig 9); and piston footer means (fig 9, roller 32, par 0114 *examiner notes that element number 32 is also used in the reference for cylinder 32) disposed on said distal piston rod shaft end…. then operating said hydraulic drive pump to impel pressurized hydraulic fluid through said channeling means toward said hydraulic motor to drive said generator (par 0099); receiving hydraulic fluid returning through said channeling means and directing it into an interior of said hydraulic drive pump (par 0099).
Salter does not disclose “and a lower piston chamber below said piston head… providing a piston positioning manifold coupled to each of said plurality of cylinders through said channeling means, said piston positioning manifold having a first channel fluidly coupled to said upper piston pressurizing chamber; a second channel fluidly coupled to said lower piston chamber; a bi-directional impeller disposed between said first channel and said second channel and adapted to direct hydraulic fluid from one of said first and second channels into the other; …and evoking said piston positioning manifold to adjust the amount of hydraulic fluid flowing into said piston cylinders whereby said piston footer means selectably engages said annular cam as needed to pressurize hydraulic fluid within said hydraulic motor.” 
Oosterling teaches a lower piston chamber (fig 6, chamber in connecting rod coupling 15, para 0034-0035; or fig 11, chamber 112 with hole 115 is on lower half of cylinder 117, para 0070) below said piston head and adjacent said distal cylinder end or … and a transfer pressure line (fig 1, oil line 23, 24, par 0035; fig 11; pressure line connects to opening 110, para 0070 ) coupled between and in fluid communication with said lower piston hydraulic fluid chamber of said adjacent piston cylinder of said paired piston cylinders (fig 1, connected via pump 19, par 0035), said transfer pressure line adapted to permit hydraulic fluid to transfer from one to another of said paired piston cylinders (fig 1 shows a shared oil system), … and evoking said piston positioning manifold to adjust the amount of hydraulic fluid flowing into said piston cylinders (par 0059, 0065) whereby said piston footer means selectably engages said annular cam as needed to pressurize hydraulic fluid within said hydraulic motor (par 0059).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the control system of the piston compressor of Oosterling into the piston pump of Salter in order to selectively disengage pistons (Oosterling, para 0035, 0038) in order to maximize power generated by the available wind power at the optimal rotation speed of the blades (Oosterling, para 0037-0038).
Oosterling does not teach the bi-directional impeller, nevertheless it does disclose pump 19 (fig 1, par 0033). It would have been obvious to a person of ordinary skill in the art to install a bi-directional pump as pump 19 in order for the pump to be able to rotate in either direction in cases where wind direction changes, which could reverse direction of shaft 8 going to pump 19.
Regarding claim 13, Salter discloses, a hydraulic drive pump (fig 1, 1, par 0093) for a wind turbine (4), the wind turbine having a nacelle (2) disposed atop a support tower (par 0001), said nacelle surrounding and containing at least one generator (12) coupled to a generator drive motor (10) coupled to a longitudinal turbine shaft (6, 8) extending outside said nacelle to couple to an air foil (4), the hydraulic drive pump comprising channeling means (fig 7, manifolds 46, 52, 56, par 0099, 0115-0117) surrounding and coaxial with said longitudinal turbine shaft for channeling pressurized hydraulic fluid between said generator drive motor and said hydraulic drive pump (par 0099); a plurality of annular cams (fig 7, two ring cams 23, par 0095) coaxial with and mechanically coupled to said longitudinal turbine shaft, each of said plurality of annular cams having a cam perimeter (fig 9, 26) surrounding and radially distal said longitudinal turbine shaft; and a plurality of paired cam lobes (two ring cams 23, par 0095 have lobes which can be paired) evenly spaced around said cam perimeter (fig 9); a plurality of paired cylinders (fig 7, 32) arrayed radially around and in mechanical engagement with said annular cams and said channeling means, each of said plurality of paired cylinders having two adjacent pistons (34) engaged with one of said annular cams (each cylinder is adjacent at least two other piston because its mounted circumferentially in two rows), each of said cylinders of said plurality of paired cylinders further having a cylinder interior (fig 7 facing chamber 36) having a cylinder axis (axis of reciprocation, par 0114) disposed normal to said channeling means and extending toward said longitudinal turbine shaft (fig 7); a proximate cylinder end surrounding said cylinder axis and in fluid communication with said channeling means (fig 7, top of cylinder 32 where intake discharge ports, 50, 54); and a distal cylinder end (bottom of cylinder 32) substantially radial to one of said plurality of annular cams; a piston (34) journaled within said cylinder interior, said piston having a piston head (top of piston 34) disposed normal to said cylinder axis and adapted to articulate between said proximate cylinder end and said distal cylinder end (par 0114), said piston head dividing said cylinder into an upper piston pressurizing chamber (36) adjacent said proximate cylinder end…; a piston rod (body of piston 34) having a proximate piston rod end (upper part of piston 34) coupled to said piston head and a distal piston rod end (bottom of piston 34); and piston footer means (fig 9, roller 32, par 0114 *examiner notes that element number 32 is also used in the reference for cylinder 32) disposed on said distal piston rod end and in mechanical engagement with said cam means; …cylinder control means (electronically controlled valve 50, par 0064, 0099, 0114)  coupled to said cylinder means for selectively engaging said cylinder means to pressurize said hydraulic fluid (par 0064, 0099, 0114). 
Salter does not disclose “a lower piston chamber adjacent said distal cylinder end … and a transfer pressure line coupled between and in fluid communication with said lower piston chamber of said adjacent cylinder of said paired cylinders, said transfer pressure line adapted to permit hydraulic fluid to transfer from one to another of said paired cylinders…”
Oosterling teaches a lower piston chamber (fig 6, chamber in connecting rod coupling 15, para 0034-0035; or fig 11, chamber 112 with hole 115 is on lower half of cylinder 117, para 0070) below said piston head and adjacent said distal cylinder end or … and a transfer pressure line (fig 1, oil line 23, 24, par 0035; fig 11; pressure line connects to opening 110, para 0070 ) coupled between and in fluid communication with said lower piston hydraulic fluid chamber of said adjacent piston cylinder of said paired piston cylinders (fig 1, connected via pump 19, par 0035), said transfer pressure line adapted to permit hydraulic fluid to transfer from one to another of said paired piston cylinders (fig 1 shows a shared oil system).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the control system of the piston compressor of Oosterling into the piston pump of Salter in order to selectively disengage pistons (Oosterling, para 0035, 0038) in order to maximize power generated by the available wind power at the optimal rotation speed of the blades (Oosterling, para 0037-0038)

Allowable Subject Matter
Claims 9 and 10 are allowed. Claim 10 is allowed as dependent on Claim 9.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 8, 9 and 12 all recite: “a controller adapted to gather said piston length of travel data from said linear transducers; calculate a difference between said length of travel data between said pistons articulating within said paired piston cylinders; and direct said piston positioning manifold to operate said bi-directional impeller to withdraw hydraulic fluid from said lower piston chamber of one of said pair of piston cylinders and to direct a like amount of hydraulic fluid into said upper piston pressurizing chamber of said other of said pair of piston cylinders.”

Page 13 of applicant’s specification submitted on 16 May 2021 recites:
“It is preferable that the position of piston 40 be monitored and any slip compensated for by drawing an amount of fluid from beneath piston 40 equivalent to the amount slipping around it. The slip can be calculated by installing a Honeywell linear transducer (not shown) in piston head 41 and employing a controller (not shown) to calculate any difference in the length of travel between two paired pistons 40. Since piston 40 on its power stroke is driven by cam 30, power piston 40 data serves as a control set. If return piston 40's length of travel is less than power piston 40's, the differential must be due to slippage. Calculating and compensating for slippage requires a subsystem called the Piston Positioning System (PPS) and enables infinitely variable output by hydraulically controlling the length of each piston 40's stroke. 
Referring now also to Figure 14, PPS 80 comprises machined PSS manifold 81 which circulates hydraulic fluid to control precisely the position of pistons 40 during operation. Since pistons 40 are, in effect, suspended in fluid, the amount of fluid below and above them can be very precisely modified either downward or upward depending upon the direction of circulation through manifold 81. If circulation is created to compensate for slip, then fluid can be drawn from beneath return piston 40, lowering its position in cylinder 45 and allowing more return fluid into return cylinder 40. If the direction of circulation is reversed, however, fluid can be added beneath pistons 40 and withdrawn from above them, lifting both pistons 40 in their cylinders 45. Depending on how much fluid is added, pistons 40 may either ride higher in cylinders 45, thereby shortening their strokes, or be disengaged from cam 30 altogether. “

The above limitation claims the operation of measuring piston travel with linear transducers in order to compensate for the piston slippage due to leakage and the resultant loss of power.  In applicant’s invention, the PSS manifold pumps fluid from a space below the piston and direct it to a space above a paired piston in order to return the piston to a full power position. This is a non-obvious solution, as the prior art typically resets a piston using a spring, as in Oosterling fig 11, element 106; Green (EP 1157210, fig 1, fig 2A, element 86). While Rietdijk (US 3,314,594) which pumps a control fluid into a lower chamber to control the displacement of the piston head, does not pump the fluid to the space above a paired piston.  Since the structure is critical to correct slippage (page 13 of Spec, See quotation above) and does not amount to design choice, and there is no motivation to modify the prior art to incorporate said structure or provide said arrangement. Therefore, the sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746        

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746